NOT FOR PUBLICATION                        FILED
                        UNITED STATES COURT OF APPEALS                     FEB 25 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 13-10190

           Plaintiff - Appellee,                  D.C. No. 1:11-cr-00002-RVM-2

  v.
                                                  MEMORANDUM*
MOHAMMAD JAHANGIR MIAH,

           Defendant - Appellant.

                     Appeal from the United States District Court
                    for the District of the Northern Mariana Islands
                  Ramona V. Manglona, Chief District Judge, Presiding

                              Submitted February 19, 2015**
                                   Honolulu, Hawaii

Before: CLIFTON, N.R. SMITH, and FRIEDLAND, Circuit Judges.

       Mohammad Miah appeals his sentence after pleading guilty to one count of

conspiracy to unlawfully produce and transfer identification documents. Prior to

sentencing, the district court found Miah to have breached his plea agreement by

engaging in illegal activity—specifically, by participating in a scheme to cash

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
stolen checks. Miah contends that, at his breach-of-plea hearing, the district court

ran afoul of the Confrontation Clause and improperly applied the hearsay

exception for statements against interest when it admitted out-of-court statements

of a co-conspirator in the check-cashing scheme. Because neither argument is

meritorious, we affirm.

      Miah acknowledges that our review is limited to plain error with respect to

his Confrontation Clause claim because he did not make a Confrontation Clause

objection in the district court. Under that standard, we may only reverse when an

error is “clear” or “obvious.” See United States v. Olano, 507 U.S. 725, 734

(1993) (internal quotation marks omitted). Miah acknowledges that no court has

found the Confrontation Clause to apply to breach-of-plea hearings and that this

court has held that the Confrontation Clause does not apply in analogous contexts

such as hearings on sentencing and revocation of supervised release. See United

States v. Littlesun, 444 F.3d 1196, 1198-1200 (9th Cir. 2006); United States v.

Hall, 419 F.3d 980, 985-86 (9th Cir. 2005). Thus, it is not clear or obvious that

admitting the co-conspirator’s out-of-court statements at Miah’s breach-of-plea

hearing violated the Confrontation Clause.

      Miah did make a hearsay objection in the district court, so we review the

district court’s hearsay ruling for an abuse of discretion. See United States v. JDT,

762 F.3d 984, 1003 (9th Cir. 2014). Because the challenged statements were both

                                          2
solidly inculpatory and corroborated by recordings in which Miah communicated

with the declarant regarding checks and the exchange of money, the district court

did not abuse its discretion when it admitted them as statements against interest

under Federal Rule of Evidence 804(b)(3). See United States v. Johnson, 767 F.3d
815, 825 (9th Cir. 2014); United States v. Slaughter, 891 F.2d 691, 698 (9th Cir.

1989).

      AFFIRMED.




                                         3